       Case 2:21-cv-02526-PBT Document 1 Filed 06/03/21 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HEIDI CLARKE,                                JURY DEMANDED

           Plaintiff;
                                             Civil Action
v.

BEACON POINT RECOVERY, LLC d/b/a             No. ______________________
AMBROSIA TREATMENT CENTER;

           Defendant.


                               COMPLAINT

     Plaintiff,    Heidi   Clarke    (hereinafter     referred    to   as,

“Plaintiff”), by and through her undersigned Counsel, hereby files

this Complaint against Defendant Beacon Point Recovery, LLC d/b/a

Ambrosia Treatment Center (hereinafter referred to as, “Defendant”

or “Beacon Point”), and avers as follows:


                      PARTIES AND JURISDICTION

  1. Plaintiff is an adult individual residing in Philadelphia,

Pennsylvania, and, at all relevant times herein, was an employee

of Defendant in Philadelphia, Pennsylvania.

  2. Upon information and belief, Defendant Beacon Point is a

Pennsylvania Limited Liability Company with a principal place of

business at 2301 East Allegheny Avenue, Philadelphia, Pennsylvania

19134, and, at all times relevant herein, was Plaintiff’s employer.




                               Page 1 of 8
       Case 2:21-cv-02526-PBT Document 1 Filed 06/03/21 Page 2 of 8



  3. This Court has original subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331 because the claims herein arise

under the law of the United States, the Fair Labor Standards Act

of 1938, as amended, 29 U.S.C. § 201, et seq., (“FLSA”).

  4. This Court has supplemental jurisdiction over related state

law claims, under the Pennsylvania Minimum Wage Act, 35 P.S. §

333.101, et seq. (“PMWA”), pursuant to 28 U.S.C. § 1367(a) as they

are sufficiently related to claims within the Court’s original

jurisdiction that they form part of the same case or controversy.

  5. Venue is proper in this judicial district pursuant to 28

U.S.C. §§ 1391(b)(1) and (b)(2) because Defendant resides in and/or

conducts   business   in   this   judicial   district    and   because   a

substantial part of the acts and/or omissions giving rise to the

claims set forth herein occurred in this judicial district.

  6. At all relevant times herein, Defendant was a resident within

this District as its contacts with this District were sufficient

to subject it to personal jurisdiction.


                            OPERATIVE FACTS

  7. Beacon Point is a center that provides medical detoxification

and residential treatment for addiction to alcohol, opiates, and

other addictive substance and medications.

  8. Defendant is an employer covered by the mandates of the FLSA

and/or the PMWA.


                               Page 2 of 8
        Case 2:21-cv-02526-PBT Document 1 Filed 06/03/21 Page 3 of 8



  9. In or around July of 2018, Defendant hired Plaintiff to work

as a Receptionist.

  10.       In or around September of 2018, Plaintiff then became an

Admissions Specialist and earned $35,000 on an annual basis.

  11.       Defendant      considered   Plaintiff   to   be   an   “exempt”

employee.

  12.       Plaintiff continued to earn $35,000 on an annual basis

through the time of her resignation.

  13.       The Admissions Specialist position does not require an

advanced degree. Having a high school diploma and being ASAM

certified was all that was necessary during Plaintiff’s employment

tenure.

  14.       The organizational structure at Beacon Point, at the

relevant time, was as follows:

          a. Owner;

          b. Executive Director;

          c. Director of Operations;

          d. Clinical Director;

          e. Facilities Director;

          f. Counselors;

          g. Nurses (RNs and LPNs;

          h. Resident Managers;

          i. Admissions Coordinator;

          j. Admissions Specialist (Plaintiff’s position).

                                 Page 3 of 8
         Case 2:21-cv-02526-PBT Document 1 Filed 06/03/21 Page 4 of 8



  15.       As Admissions Specialist, Plaintiff was employed full-

time, working forty hours per week, plus substantial overtime,

which such overtime was unpaid.

  16.       Plaintiff’s    overtime    hours   were    mandatory   and    were

required to be worked from home, outside of the regularly-scheduled

time period of 8:00 A.M. through 4:00 P.M.

  17.       While    working    at    home,    Plaintiff’s      duties     and

responsibilities included, but were not limited to, answering

phones    calls,    reviewing    faxes,    inputting     potential      client

referrals, and using a personal laptop to input client information

into various systems.

  18.       When there was an admission while nobody was present at

Defendant’s    facility,    regardless    of   the    time,   Plaintiff    was

required to go to the facility and conduct the admission.

  19.       Plaintiff’s overtime hours amounted to approximately

three hours per day.

  20.       Beacon Point had no process by which any total hours

worked were to be accounted for or documented, whether they were

worked at home or on-site.

  21.       Plaintiff made multiple complaints to Kellyanne Matelski

regarding the working hours and documenting thereof, to which Ms.

Matelski would acknowledge the issues by stating, “I know,” “Hang

on,” and “Things will get better,” or words to that effect.



                                 Page 4 of 8
        Case 2:21-cv-02526-PBT Document 1 Filed 06/03/21 Page 5 of 8



  22.      During    Plaintiff’s      employment,     no   changes          were

implemented or any progress made on the issues that Plaintiff

complained of, as described above.

  23.      Facilities    Director,    Reinaldo   Olivo,    stated      to    Ms.

Matelski, “Anybody in admissions cannot be paid an hourly pay rate

because you have to work from home,” and, “There is no way to count

the hours worked from home, because you don’t clock in and out,”

or words to that effect.

  24.      In or around January of 2021, Plaintiff resigned.


                               Count I
             Violation of the Fair Labor Standards Act,
                 29 U.S.C. § 201, et seq. (“FLSA”)

  25.      Plaintiff incorporates by reference all of the foregoing

paragraphs as if fully set forth herein.

  26.      At all times relevant herein, Plaintiff was employed

with and by Defendant as an “employee” within the meaning of the

FLSA.

  27.      At all times relevant herein, Defendant Beacon Point was

an “employer” of Plaintiff within the meaning of the FLSA.

  28.      Under the FLSA, an employer must pay an employee who is

not exempt from the overtime provisions of law at least one- and

one-half times her base rate for each hour worked in excess of

forty hours per work week.




                                Page 5 of 8
        Case 2:21-cv-02526-PBT Document 1 Filed 06/03/21 Page 6 of 8



  29.      At all times relevant herein, Defendant was responsible

for paying wages to Plaintiff.

  30.      Plaintiff was not an “exempt” employee for purposes of

the overtime provisions of the FLSA.

  31.      Defendant’s violations of the FLSA include not paying

Plaintiff any overtime pay for hours worked by her in excess of

forty each work week.

  32.      Defendant’s conduct in failing to properly pay Plaintiff

was willful and not based upon any reasonable interpretation of

the law.

  33.      Nonpayment    of   the   overtime   wages   was   made      at   the

direction of Defendant.

  34.      As a result of Defendant’s unlawful conduct, Plaintiff

has suffered damages as set forth herein.


                              Count II
             Violation of the Pennsylvania Minimum Wage
              Act, 35 P.S. § 333.101, et seq. (“PMWA”)

  35.      Plaintiff incorporates by reference all of the foregoing

paragraphs as if fully set forth herein.

  36.      At all times relevant herein, Plaintiff was employed

with and by Defendant as an “employee” within the meaning of the

PMWA.

  37.      At all times relevant herein, Defendant Beacon Point was

an “employer” of Plaintiff within the meaning of the PMWA.


                                Page 6 of 8
        Case 2:21-cv-02526-PBT Document 1 Filed 06/03/21 Page 7 of 8



  38.      Under   the   PMWA,   an    employer    must    pay   a   non-exempt

employee at least one- and one-half times her base rate for each

hour worked in excess of forty hours per work week.

  39.      Plaintiff was not an “exempt” employee for purposes of

the overtime provisions of the PMWA.

  40.      Defendant’s violations of the PMWA include not paying

Plaintiff any overtime pay for hours worked by her in excess of

forty per week.

  41.      Defendant’s conduct in failing to properly pay Plaintiff

was willful and not based upon any reasonable interpretation of

the law.

  42.      Nonpayment    of    the    overtime    wages   was    made   at   the

direction of Defendant Beacon Point.

  43.      As a result of Defendant’s unlawful conduct, Plaintiff

has suffered damages as set forth herein.


                              RELIEF REQUESTED

    WHEREFORE,     Plaintiff     demands   judgment       in   her   favor   and

  against Defendant and that this Court enter an Order providing

  that:

    A.     Defendant is prohibited from continuing to maintain its

  illegal policy, practice, or custom in violation of federal and

  state wages and hours laws;




                                 Page 7 of 8
         Case 2:21-cv-02526-PBT Document 1 Filed 06/03/21 Page 8 of 8



    B.      Defendant      is    to     compensate,      reimburse,       and   make

  Plaintiff whole for any and all pay and benefits she would have

  received     had    it   not   been    for   Defendant’s      illegal    actions,

  including but not limited to past lost earnings. Plaintiff

  should be accorded those benefits illegally withheld;

    C.      Plaintiff      is    to    be   awarded   liquidated      damages     as

  applicable under the Fair Labor Standards Act and Pennsylvania’s

  Minimum Wage Act in an amount equal to the actual damages in

  this case.

    D.      Plaintiff is to be awarded the costs and expenses of

  this    action     and   reasonable       attorneys’   fees    as   provided    by

  applicable federal and state law.

    E.      Any other further relief this Court deems just, proper,

  and equitable.


                                 Respectfully Submitted,

                                 Law Offices of Eric A. Shore, P.C.

                                 By:
                                 Yvette C. Cave, Esq. (PA # 329607)
                                 600 N. Jackson St., Ste. 201
                                 Media, PA 19063
                                 T: (610) 355-1999
                                 F: (215) 944-6124
                                 E: YvetteC@EricShore.com
                                 Attorneys for Plaintiff, Heidi Clarke

Date: June 03, 2021




                                      Page 8 of 8
